 1   ROB BONTA
     ATTORNEY GENERAL OF CALIFORNIA
 2   SARA J. DRAKE
     Senior Assistant Attorney General
 3   WILLIAM P. TORNGREN
     Supervising Deputy Attorney General
 4   COLIN WOOD, State Bar No. 267539
     TIMOTHY M. MUSCAT, State Bar No. 148944
 5   Deputy Attorneys General
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7779
      Fax: (916) 323-2319
 8    E-mail: Timothy.Muscat@doj.ca.gov
     Attorneys for Defendants
 9

10                            IN THE UNITED STATES DISTRICT COURT

11                           FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13   BISHOP PAIUTE TRIBE, a federally                       Case No. 1:20-cv-01318-AWI-SKO
     recognized Indian Tribe,
14                                                         STIPULATION AND ORDER TO
                                                Plaintiff, EXTEND TIME FOR FILING
15                                                         RENEWED MOTION TO SEAL
                     v.
16

17   GAVIN NEWSOM, Governor of the State                    Action Filed: September 15, 2020
     of California, and the STATE OF
18   CALIFORNIA,
19                                          Defendants.
20
21           Pursuant to the United States District Court, Eastern District of California Local Rules,

22   Rule 143, Frank Lawrence, attorney for plaintiff Bishop Paiute Tribe, a federally recognized

23   Indian Tribe (Tribe), on the one hand, and Timothy M. Muscat, Deputy Attorney General,

24   attorney for defendant Gavin Newsom, in his official capacity as Governor of the State of

25   California, and defendant State of California (collectively, State Defendants), on the other hand,

26   stipulate as follows:

27           Whereas, on June 15, 2021, State Defendants filed an Ex Parte Motion to File Portions of

28   Documents Under Seal Pursuant to Local Rule 141 and for Leave to File Redacted Documents
                                                  1
       Stip. and Proposed Order to Extend Deadline to File Renewed Mot. to File Under Seal (1:20-cv-01318-AWI-SKO)
 1   Pursuant to Local Rule 140 (Motion);

 2           Whereas, the Tribe supported sealing the information to protect the information’s

 3   confidentiality;

 4           Whereas, on June 17, 2021, the Court issued an order (Doc. 24) denying State

 5   Defendants’ Motion without prejudice, with a deadline to file any renewed motion of no later

 6   than June 29, 2021;

 7           Whereas, the counsel for the Tribe and State Defendants (collectively, the Parties) have

 8   discussed this matter and State Defendants plan to file a renewed Motion and the Tribe plans to

 9   file a joinder; and

10           Whereas, counsel for the Parties have worked diligently on a renewed Motion and joinder,

11   however, due to the press of business, the parties do not anticipate being able to meet the Court’s

12   deadline to file a renewed Motion and joinder by June 29, 2021.

13           IT IS HEREBY STIPULATED and respectfully requested by the Parties that the Court

14   grant leave for State Defendants’ renewed Motion and any joinder by the Tribe to be filed on July

15   9, 2021.

16   ///

17   ///

18   ///

19

20
21

22

23

24

25

26
27

28
                                                          2
       Stip. and Proposed Order to Extend Deadline to File Renewed Mot. to File Under Seal (1:20-cv-01318-AWI-SKO)
 1   Dated: June 25, 2021                            Respectfully submitted,

 2
                                                     By: /s/ Frank Lawrence (as authorized on 6/25/21)
 3                                                          FRANK LAWRENCE
                                                            LAW OFFICE OF FRANK LAWRENCE
 4                                                          Attorneys for Plaintiff
 5

 6   Dated: June 25, 2021                            ROB BONTA
                                                     Attorney General of California
 7
                                                     SARA J. DRAKE
 8                                                   Senior Assistant Attorney General
                                                     WILLIAM P. TORNGREN
 9                                                   Supervising Deputy Attorney General
                                                     COLIN WOOD
10                                                   Deputy Attorney General
11

12                                                   By:      /s/ Timothy Muscat ____          __
                                                              TIMOTHY M. MUSCAT
13                                                            Attorneys for Defendants
14

15

16        PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED.
17
     IT IS SO ORDERED.
18
     Dated: June 30, 2021
19                                                  SENIOR DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                         3
      Stip. and Proposed Order to Extend Deadline to File Renewed Mot. to File Under Seal (1:20-cv-01318-AWI-SKO)
